       Case 2:20-cv-01198-MCE-AC Document 108 Filed 07/12/21 Page 1 of 7



 1   Ana T. Reeg (SBN 206193)
     HAWKINS PARNELL & YOUNG LLP
 2   1 Post Street, Suite 2400
     San Francisco, California 94104
 3
     T 415.766.3200 | F 415.766.3250
 4   Email: areeg@hpylaw.com

 5

 6   Attorney for Defendant,
     ALFA LAVAL INC.
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10                                    SACRAMENTO DIVISION
11                                  AT LAW AND IN ADMIRALITY
12

13    DENNIS C. PAYNE and SUSAN PAYNE,           )   Case No. 2:20-CV-01198-MCE-AC
                                                 )
14                  Plaintiffs,                  )
                                                 )   DEFENDANT ALFA LAVAL INC.’S
15           vs.                                 )   NOTICE OF TAKING VIDEOTAPED
                                                 )   DEPOSITION AND REQUEST FOR
16    ARB, INC., et al.,                         )   PRODUCTION OF DOCUMENTS TO
                                                 )   PLAINTIFF DENNIS C. PAYNE
17                  Defendants.                  )
                                                 )
18                                               )   DATE:     July 22, 2021
                                                 )   TIME:     9:00 A.M. (PDT)
19                                               )   LOCATION: Via Zoom set-up by Veritext
                                                 )             Legal Solutions
20                                               )
                                                 )   Complaint Filed:   September 4, 2020
21                                               )   Trial Date:        Not Set
                                                 )
22

23    TO ALL PARTIES HEREIN AND THEIR ATTORNEYS OF RECORD:

24           PLEASE TAKE NOTICE that Defendant Alfa Laval Inc. (Defendant) hereby notices the

25    Deposition of DENNIS C. PAYNE on JULY 22, 2021 at 9:00 A.M. PACIFIC TIME via

26    VIDEOCONFERENCING and TELEPHONICALLY.

27    ///

28    ///
                                              1
      DEFENDANT ALFA LAVAL INC.’S NOTICE OF TAKING VIDEOTAPED DEPOSITION AND REQUEST
                     FOR PRODUCTION OF DOCUMENTS TO DENNIS C. PAYNE
      Case 2:20-cv-01198-MCE-AC Document 108 Filed 07/12/21 Page 2 of 7



 1          PLEASE TAKE NOTICE that the discovery deposition of the following-described person

 2   will be taken pursuant to the Federal Rules of Civil Procedure and other applicable rules and statutes;

 3   that said deposition will be taken before a Notary Public and certified Shorthand Reporter, or any

 4   other officer authorized by law to take depositions in like cases.

 5          WITNESS:               Dennis C. Payne

 6          DATE:                  July 22, 2021
            TIME:                  9:00 a.m.
 7
            PLACE:
 8         https://proceedings.veritext.com/?token=7e2753cc33801f44f7428df57862a0bb
 9          Meeting ID: 97246058988
            Password: 7DDIIgk36Y
10

11          Dial by your location:
             +1 3017158592 US (Washington DC)
12           +1 3126266799 US (Chicago)
             +1 6465189805 US (New York)
13           +1 2133388477 US (Los Angeles)
             +1 6027530140 US (Phoenix)
14           +1 8335480276 US ()
15           +1 8335480282 US ()
             +1 8778535257 US ()
16           +1 8884754499 US ()

17          Meeting ID: 97246058988
            Password: 1083117972
18

19          This oral examination will be subject to continuance or adjournment from day to day

20   (excluding weekends and holidays) or place to place until completed.

21                                             INSTRUCTIONS

22          1.     You are requested to produce not only those writings in your possession, custody or

23   control, but also those writings reasonably available to you, including those in the possession,

24   custody or control of your attorneys, agents, or any other person acting on your behalf.

25          2.     You are requested to produce all writings in the same form and order as they were

26   kept prior to this notice to produce.
             3.     In the event you are able to produce only some of the writings called for in a particular
27

28   request, please produce all writings you are able to produce.
                                             2
     DEFENDANT ALFA LAVAL INC.’S NOTICE OF TAKING VIDEOTAPED DEPOSITION AND REQUEST
                    FOR PRODUCTION OF DOCUMENTS TO DENNIS C. PAYNE
      Case 2:20-cv-01198-MCE-AC Document 108 Filed 07/12/21 Page 3 of 7



 1                                              DEFINITIONS

 2          1.     "Document" or "writing" refer to all materials, however produced or reproduced, in

 3   your actual or constructive possession, custody, care or control; and includes, but is not limited to,

 4   originals, copies, non-identical copies, and preliminary, intermediate, and final drafts of all writings

 5   as defined by Evidence Code Section 250: "Writing means handwriting, typewriting, printing,

 6   photostatting, photographing, photocopying, transmitting by electronic mail or facsimile, and every

 7   other means of recording upon any tangible thing, any form of communication or representation,

 8   including letters, words, pictures, sounds, or symbols, or combinations thereof, and any record

 9   thereby created, regardless of the manner in which the record has been stored." A reference herein

10   to any one or more of these types of writings shall be construed to include all other types of writings

11   without limitation.

12          2.     "You" and "your" refers to plaintiff(s), the allegedly injured party, his/her agents,

13   his/her attorneys, and anyone on his/her behalf.

14          3.     "All" and "any" means "any and all."

15          4.     "And" includes "or" and "or" includes "and."

16          5.     When the context so requires, references to the masculine gender includes the

17   feminine and neuter, the feminine gender includes the masculine and neuter, the singular includes

18   the plural, and the plural includes the singular.

19                   WRITINGS AND OTHER TANGIBLE ITEMS REQUESTED

20          1.     All documents and writings allegedly concerning, proving illustrating, or describing

21   the asbestos products which the injured party allegedly used or to which the injured party was

22   allegedly exposed.

23          2.     All union records concerning the allegedly injured party in your possession, custody

24   or control.

25          3.     All documents and writings allegedly concerning, proving or indicating the damages

26   sought in this lawsuit.

27   ///

28   ///
                                             3
     DEFENDANT ALFA LAVAL INC.’S NOTICE OF TAKING VIDEOTAPED DEPOSITION AND REQUEST
                    FOR PRODUCTION OF DOCUMENTS TO DENNIS C. PAYNE
      Case 2:20-cv-01198-MCE-AC Document 108 Filed 07/12/21 Page 4 of 7



 1           4.    All documents and writings allegedly concerning, proving or indicating how the

 2   injured party allegedly used the asbestos products and how the injured party was allegedly exposed

 3   to the asbestos product.

 4           5.    All documents and writings concerning or constituting communications (written or

 5   verbal) to or from any labor union concerning whether the injured party was exposed to asbestos.

 6           6.    All documents and writings concerning plaintiff's knowledge that the plaintiff or

 7   injured party allegedly had contracted an asbestos-related injury, illness or disease.

 8           7.    All documents and writings (e.g., photographs) under the control or in the possession

 9   of the plaintiff(s) showing any materials or products containing asbestos with which the injured

10   party worked or to which the injured party was exposed in his or her occupation.

11           8.    Any and all containers (e.g., boxes, cans, buckets, sacks, etc.) under the control or in

12   the possession of the plaintiff evidencing or containing any products the injured party claims to have

13   worked with which he believes contains asbestos.

14           9.    All documents and writings (e.g., photographs) showing the names of employers,

15   locations, and jobs that the injured party worked on, including any work diaries.

16           10.   Any documents and writings (e.g., articles, papers, and/or notes) concerned with

17   health hazards associated with asbestos materials under the control or in the possession of the

18   plaintiff.

19           11.   Copies of all medical bills incurred due to the injured party's alleged medical

20   condition, which is the subject of this lawsuit.

21           12.   All documents evidencing claims made on behalf of plaintiff (and/or decedent) to any

22   settlement trust, bankruptcy trust, or any entity, organization or fund for compensation for an injury

23   claimed to have been caused by exposure to asbestos.

24           13.   All documents, notes, letters and papers evidencing claims made by plaintiff or on

25   plaintiff's behalf to any settlement trust, bankruptcy trust, or any entity, organization or fund for

26   compensation for an injury claimed to have been caused by exposure to asbestos.

27           14.   All personal and/or work diaries kept by the allegedly injured party at any time.

28   ///
                                             4
     DEFENDANT ALFA LAVAL INC.’S NOTICE OF TAKING VIDEOTAPED DEPOSITION AND REQUEST
                    FOR PRODUCTION OF DOCUMENTS TO DENNIS C. PAYNE
      Case 2:20-cv-01198-MCE-AC Document 108 Filed 07/12/21 Page 5 of 7



 1          15.    All documents and writings representing, recording, or referring to any disability

 2   pension or disability insurance benefits received by the allegedly injured party or

 3   claims/applications by the allegedly injured party for such benefits.

 4          16.    All writings representing, recording, or referring to public or private medical

 5   insurance benefit plans for the allegedly injured party, including, but not limited to, writings which

 6   refer or relate to amounts actually paid to health care providers for diagnosis and treatment of

 7   asbestos related conditions.

 8          17.    All writings representing, recording, or referring to workers' compensation benefits

 9   received by the allegedly injured party or to any claim/application by him/her for such benefits.

10          18.    All writings (excluding confidential attorney-client communications) representing,

11   recording, referring to or arising out of any claims or lawsuits filed by the allegedly injured party,

12   other than this lawsuit.

13          19.    All writings representing, recording, or referring to expenses, loss of income, or other

14   damages being claimed by plaintiff(s) in this lawsuit.

15          20.    All writings representing, recording, or referring to the names of employers for which

16   the allegedly injured party worked.

17          21.    All documents which contain names, addresses and/or telephone numbers of

18   coworkers and supervisors from job sites where plaintiff claims exposure to asbestos.

19          22.    All documents in your possession or control which you read or reviewed in order to

20   prepare for your deposition, including but not limited to, documents which you read or reviewed in

21   order to identify the materials or products containing asbestos that the injured party used or to which

22   he was exposed.

23          23.    All documents in your possession or under your control which you read or reviewed

24   which refreshed your recollection about the materials or products containing asbestos that the

25   injured party used or to which he was exposed.

26   ///

27   ///

28   ///
                                             5
     DEFENDANT ALFA LAVAL INC.’S NOTICE OF TAKING VIDEOTAPED DEPOSITION AND REQUEST
                    FOR PRODUCTION OF DOCUMENTS TO DENNIS C. PAYNE
      Case 2:20-cv-01198-MCE-AC Document 108 Filed 07/12/21 Page 6 of 7



 1          24.   Any item of protective clothing (such as gloves, mittens, coats, pants, or overalls) in

 2   your possession or under your control which the injured party wore or to which he was exposed.

 3   Dated: July 12, 2021                               HAWKINS PARNELL & YOUNG LLP
 4

 5                                              By:
                                                        Ana T. Reeg
 6                                                      Attorneys for Defendant,
                                                        ALFA LAVAL INC.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             6
     DEFENDANT ALFA LAVAL INC.’S NOTICE OF TAKING VIDEOTAPED DEPOSITION AND REQUEST
                    FOR PRODUCTION OF DOCUMENTS TO DENNIS C. PAYNE
      Case 2:20-cv-01198-MCE-AC Document 108 Filed 07/12/21 Page 7 of 7


                                      CERTIFICATE OF SERVICE
 1
           The undersigned counsel for Defendant Alfa Laval, Inc. hereby certifies that a true and correct
 2
     copy of the forgoing document was filed with the Court and served electronically through CM-ECF
 3
     (Electronic Case Filing) system to all counsel of record to those registered to receive a Notice of
 4
     Electronic Filing for this case on July 12, 2021.
 5

 6

 7

 8                                                       ANA T. REEG
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                          CERTIFICATE OF SERVICE
